DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 7, recites “and includes include” it is appeared to mistype.  Appropriate correction is required.
Notes: it is unclear claim 13 is a new claim or not, since new claim should not include underline. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “claim 1, an outsole includes a top surface and a bottom surface; …formed on said bottom surface and adjacent to said perimeter edge is a plurality of clip receiving cavities, in lines 3-5”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “claims 1, 13, …an outsole includes a top surface and a bottom surface; …formed on said bottom surface and adjacent to said perimeter edge is a plurality of clip receiving cavities, in lines 3-5”. The examiner respectfully requests the applicant to point out wherein the specification support can be found for the limitation in question above.
Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1 and 13, recites “an outsole includes a top surface and a bottom surface; …formed on said bottom surface and adjacent to said perimeter edge is a plurality of clip receiving cavities, in lines 3-5”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, since fig.1 of the original drawing shows clip elements 26 disposed on a top surface of the outsole 20.   	
	Claims 1 and 13, recites “a plurality of clip receiving cavities, in line 6” and “each said clip being adhesively attached inside one said clip receiving cavity, line 7-8” it is unclear whether both cavities are the same, since fig.1 of the original drawing shows an outsole 20 having only a cavity 23.  Whether applicant is referring to another cavities?
For the purpose of examination and as best understood the limitation is interpreted to means that “an outsole includes a top surface and a bottom surface;  said upper surface having a raised perimeter edge to form a cavity” for claims 1 and 13.
	Claim 13, lines 9-10, recites the limitation “said upper tongue forms a receiving cavity configured to receive a hook member extending downward from said shoe upper” and “said upper ribbon includes a plurality of hook members extending downward beyond said lower perimeter edge, lines 13-14”, renders the claim indefinite because it is unclear whether both hook members are the same or two different structure?

	Claims 3-8 are dependent of claim 1, and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delgatty (2010/0024251). (as best understood).

Regarding claim 1, Delgaty discloses a customized, individually fitted footwear (fig.1, 7), comprising: an outsole (31) configured to fit a foot of an individual, said outsole includes a top surface and a bottom surface (fig.7 shows sole element 31 having an upper and lower surface), formed on said top surface is a raised perimeter edge (at 35), a plurality of clip receiving cavities (recesses 6 disposed on the top surface, the perimeter and a recess of the outsole 31) disposed on a recess of said outsole; 

Regarding claim 13, Delgatty discloses a customized, individually fitted footwear (fig.7), comprising: an outsole (31) configured to fit a foot of an individual, said outsole includes a top surface and a bottom surface, formed on said top surface is a raised perimeter edge (fig.7), formed on said bottom surface and adjacent to said perimeter edge is a plurality of clip receiving cavities (recesses 6 disposed on the top surface, the perimeter and a recess of the outsole 31);

a sole pad (41) disposed over said outsole that covers said clips. 
Regarding claim 4, Delgatty discloses the footwear as recited in Claim 1, wherein each said clip include a lower base and an L-shaped, elevated upper tongue disposed over said lower base, said upper tongue forms a receiving cavity configured to receive one said hook member extending downward from said shoe upper


Regarding claims 5-6, 8, 14-15, 17-18, Delgatty discloses the footwear as recited in Claim 13, wherein said shoe upper is made of knitted material; wherein said hook members are knitted into the shoe upper; wherein the shoe upper is made of knitted material; and wherein said hook members are knitted  into said shoe upper.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified material of said shoe upper is made of knitted material; said hook members are knitted into the shoe upper; the shoe upper is made of knitted material; and said hook members are knitted into said shoe upper as claimed. Such modification would be considered a mere design choice of a preferred material on the basis of its suitability for the intended use.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delgatty (2010/0024251). (as best understood) in view of Benz (2010/0050475).
Regarding claim 7 and 16, Delgatty does not disclose further a mid-sole disposed over said outsole.  However, Benz teaches a similar footwear article (fig.1) having an upper (12) attached to a sole (14); the sole having an outsole 20, midsole 18 and an insole 16, fig.2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a midsole to disposed on the top of the outsole Delgartty as taught by Benz in order to increase the thickness of the sole.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 38, 13-18 have been considered but are moot in view of the new ground rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732